'Appeal by.an employer and his insurance carrier from a decision and award of the Workmen’s Compensation Board. Appellants contend that the accident (1) did not arise out of and in the course of the employment and (2) was caused solely by claimant’s intoxication. The board was entitled to accept claimant’s testimony that the fall which resulted in his injury occurred while he was cutting a steel beam in the course of his usual work, and thus to reject the testimony of the employer and his son that the accident occurred after claimant had been told to quit because he was intoxicated. The issue of intoxication was also purely factual. Claimant denied that he had imbibed any alcoholic beverage and the presumption is that the injury did not result solely from intoxication (Workmen’s Compensation Law, § 21, subd. 4). Decision and award unanimously affirmed, with costs to the respondent Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Gibson and Reynolds, JJ.